          Case 1:19-cv-11045-PAE Document 117 Filed 10/26/20 Page 1 of 2
                                                                 12670 High Bluff Drive
                                                                 San Diego, California 92130
                                                                 Tel: +1.858.523.5400 Fax: +1.858.523.5450
                                                                 www.lw.com

                                                                 FIRM / AFFILIATE OFFICES
                                                                 Beijing         Moscow
                                                                 Boston          Munich
                                                                 Brussels        New York
                                                                 Century City    Orange County
                                                                 Chicago         Paris
October 23, 2020                                                 Dubai           Riyadh
                                                                 Düsseldorf      San Diego
                                                                 Frankfurt       San Francisco
                                                                 Hamburg         Seoul
VIA ECF                                                          Hong Kong       Shanghai
                                                                 Houston         Silicon Valley
Hon. Paul A. Engelmayer                                          London          Singapore

United States District Judge                                     Los Angeles     Tokyo
                                                                 Madrid           Washington, D.C.
Southern District of New York                                    Milan
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2201
New York, NY 10007


        Re:       Goat Fashion Limited v. 1661, Inc., Case No. 19 Civ. 11045 (PAE)

Dear Judge Engelmayer:

        This letter is submitted on behalf of Defendant 1661, Inc. in the above-referenced action.
I write pursuant to Sections 4(B) and 6(B) of Your Honor’s Individual Rules and Practices in Civil
Cases to respectfully request the Court’s permission to file a redacted version of the Declaration
of Edward Lu in Further Support of Motion to Stay (“Lu Reply Declaration”), filed in connection
with Defendant’s Reply in Support of Its Motion to Stay Preliminary Injunction Pending Appeal
(“Defendant’s Reply”).

       1.      Defendant seeks leave to redact portions of Paragraphs 4 and 6 of the Lu Reply
Declaration. The redacted portions of these paragraphs discuss customer information designated
as Confidential pursuant to the parties’ stipulated Confidentiality Agreement and Protective Order
(ECF No. 34) (“Protective Order”). This customer information is contained in Exhibits I and R to
the Declaration of Thomas A. Telesca in Opposition to Defendant’s Motion for Stay (“Telesca
Decl.”) (ECF Nos. 108), filed in connection with Plaintiff Goat Fashion Limited’s Memorandum
of Law in Opposition to the Motion for a Stay of the Preliminary Injunction (ECF No. 109). The
Court granted Plaintiff’s request for leave to file Exhibits I and R seal in their entirety (see ECF
Nos. 110, 111-1, 111-5), and references to that same information in the Lu Reply Declaration
should be sealed for the same reason.

       2.     Defendant also seeks leave to redact portions of the following paragraphs of the Lu
Reply Declaration containing confidential and highly sensitive proprietary business information:

              x   Paragraph 2: The redacted portions of this paragraph discuss confidential and
                  highly sensitive business information regarding inquiries from Defendant’s
                  customers and prospective customers. This information is Confidential pursuant to
                  the Protective Order.



US-DOCS\118408081.1
            Case 1:19-cv-11045-PAE Document 117 Filed 10/26/20 Page 2 of 2
October 23, 2020
Page 2




               x   Paragraphs 9, 10, and 11: The redacted portions of these paragraphs discuss
                   confidential and highly sensitive business information regarding Defendant’s sales
                   and transaction data. This information is Confidential-Attorneys’ Eyes Only
                   (“AEO”) pursuant to the Protective Order.

               x   Paragraphs 12, 13, and 14: The redacted portions of these paragraphs discuss
                   confidential and highly sensitive business information regarding Defendant’s
                   marketing strategy and budgeting. This information is AEO pursuant to the
                   Protective Order.

       Defendant also respectfully requests the Court’s permission to file a redacted version of
Defendant’s Reply, which cites to information in the Lu Reply that Defendant has requested to be
redacted, pursuant to the above.

        This confidential and highly proprietary business information constitutes Confidential
and/or AEO Information for purposes of the parties’ stipulated Protective Order. Defendant’s
“privacy interests” in this confidential and highly proprietary business information warrant the
proposed redactions. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006);
see, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y.
2015) (allowing redactions of confidential “business information” including “advertising
expenditures and plans,” “merchandising strategies,” and “sales”); GoSMiLE, Inc. v. Dr. Jonathan
Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649-50 (S.D.N.Y. 2011) (sealing “highly proprietary
material concerning defendants’ marketing strategies, product development, costs and
budgeting”).

         In accordance with Sections 4(B) and 6(B) of Your Honor’s Individual Rules and Practices
in Civil Cases, Defendant has (i) publicly filed this letter-motion, the Lu Reply Declaration with
the proposed redactions, and Defendant’s Reply with the proposed redactions on ECF, (ii) filed
unredacted copies of the Lu Reply Declaration and Defendant’s Reply on ECF under seal, and
(iii) provided clean and highlighted versions of the Lu Reply Declaration and Defendant’s Reply
to the Court via email.


   Granted.
                                                               Respectfully Submitted,
  SO ORDERED.
                      
              __________________________________
                                                               /s/ Jennifer L. Barry
                                                               Jennifer L. Barry (pro hac vice)
                    PAUL A. ENGELMAYER                         of LATHAM & WATKINS LLP
                    United States District Judge
   October 26, 2020                                            Attorney for Defendant 1661, Inc.



cc: All counsel of record (via ECF)



US-DOCS\118408081.1
